 



Exhibit 10.13
SALARY AND TERMINATION ARRANGEMENTS FOR EXECUTIVE OFFICERS
The following persons were appointed on May 2, 2007 by the Board of Directors to
serve as executive officers of the Company. Their respective salaries, shown
below, are paid under unwritten arrangements subject to modification from time
to time at the sole discretion of the Compensation Committee. All three officers
participate in the Company’s Business Unit Bonus Plan. Their respective target
bonuses for fiscal 2007 and fiscal 2008 under that Plan are shown below.

                      Target Bonus   Target Bonus     Salary   FY07   FY08
Katherine A. Binns
President, U.S. Industry
Research Groups
  $210,000   $65,000   $65,000
Richard W. Millard
President, U.S. Industry
Research Groups
  $200,000   $40,000   $65,000
Michelle F. O’Neill
President, U.S. Industry
Research Groups
  $235,000   $60,000   $65,000

On May 2, 2007 the Compensation Committee of the Board of Directors approved
payment of an aggregate of $270,000 to Arthur E. Coles after his retirement from
the Company in connection with his agreement to provide consulting services and
not to compete with the Company.

 